Citation Nr: 0844530	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right ankle sprain.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for bilateral knee disability.    


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1967 to August 1991.

Service connection for a right ankle sprain and a bilateral 
knee disability was initially denied in February 1992 rating 
decision, which the veteran did not appeal.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri which, in pertinent part, determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a bilateral knee 
disability.  Though the RO found that new and material 
evidence had been received with regard to the claim of 
entitlement to service connection for a right ankle sprain, 
it was concluded that the veteran's right ankle sprain was 
not incurred in or aggravated by military service.  
Consequently, the previous denial was confirmed and 
continued.   

In a January 2007 Statement of the Case, the RO determined 
that new and material evidence had been submitted with regard 
to the claim of entitlement to service-connection for a 
bilateral knee disability.  However, the RO concluded that 
the evidence did not show a direct relationship between the 
conditions treated in service and the conditions treated 
after service.  As result, the previous denial of that claim 
was also confirmed and continued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran received notification that his appeal had been 
certified to the Board in March 2007.  The Board notes that 
the veteran subsequently submitted additional pertinent 
evidence with regard to the issues on appeal to the Board.  
Pursuant to 
38 C.F.R. § 20.1304(c), any additional pertinent evidence 
received by the Board that has not already been considered by 
the agency of original jurisdiction (AOJ) must be referred to 
the AOJ for initial review unless there has been a waiver of 
such referral by the claimant.  The veteran has not waived 
AOJ consideration of this evidence.  The Board therefore 
finds that this case must be remanded to the AMC for initial 
consideration of the new evidence.

Accordingly, the case is REMANDED for the following action:

After undertaking any other development 
deemed appropriate, re-adjudicate the 
veteran's claims.  The readjudication must 
include consideration of all additional 
evidence received since the January 2007 
SOC.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC) and afforded the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




